                       IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

LEON CORDOVA,

        Petitioner,

v.                                                                No. 2:20-cv-00946-KWR-SCY

RICK MARTINEZ, et al,

        Respondents.

                                     FINAL JUDGMENT

        Pursuant to Fed. R. Civ. P. 58(a), and consistent with the Memorandum Opinion and

Order (Doc. 7) filed on May 27, 2021, the Court issues its separate judgment finally disposing of

this case.

        IT IS ORDERED, ADJUDGED, AND DECREED that Leon Cordova’s 28 U.S.C. §

2254 Habeas Corpus Petition (Doc. 1) is DISMISSED WITH PREJUDICE.



                                            _________________________________
                                            KEA W. RIGGS
                                            UNITED STATES DISTRICT JUDGE
